NOT FOR PUBLICATION                            FILED
                     UNITED STATES COURT OF APPEALS                         JAN 03 2017

                                                                        MOLLY C. DWYER, CLERK
                             FOR THE NINTH CIRCUIT                       U.S. COURT OF APPEALS




RANDALL C. STEWART,                              No. 15-35208

               Plaintiff - Appellant,            D.C. No. 4:13-cv-00105-BMM

 v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Commissioner
of Social Security Administration,

               Defendant - Appellee.


                    Appeal from the United States District Court
                            for the District of Montana
                     Brian M. Morris, District Judge, Presiding

                           Submitted December 29, 2016**

Before:        PREGERSON, LEAVY, and OWENS, Circuit Judges.

      Randall C. Stewart appeals the district court’s judgment affirming the

Commissioner of Social Security’s denial of his application for disability insurance

benefits under Title II of the Social Security Act. We have jurisdiction under 28


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo, Molina v. Astrue, 674 F.3d 1104, 1110 (9th

Cir. 2012), and affirm.

      The Administrative Law Judge (ALJ) reasonably concluded, after reviewing

the medical evidence, that Stewart failed to meet the requirements of a per se

disabling impairment as set forth in Listing 1.04A. On appeal, Stewart fails to

point to any evidence demonstrating the requisite spinal impairments or the

positive straight-leg raise test required under the Listing. Accordingly, Stewart has

failed to carry his burden of establishing that he met all the criteria for Listing

1.04A. See Sullivan v. Zebley, 493 U.S. 521, 530 (1990) (“[T]o show that [an]

impairment matches a listing, it must meet all of the specified medical criteria. An

impairment that manifests only some of those criteria, no            matter how

severely, does not qualify.”), superseded by statute on other grounds as stated in

Kennedy v. Colvin,738 F.3d 1172, 1174 (9th Cir. 2013); Bowen v. Yuckert, 482

U.S. 137, 146 n.5 (1987) (holding that the claimant has the burden of proving that

the impairments meet the criteria of the Listings).

      The ALJ provided specific and legitimate reasons for giving little weight to

the 2012 opinion of Dr. Galvas, Stewart’s treating physician, regarding Stewart’s




                                            2
functional limitations.1 First, the ALJ noted that Dr. Galvas’s opinion was

inconsistent with the medical evidence and the treatment notes. See Valentine v.

Comm’r of Soc. Sec. Admin., 574 F.3d 685, 692–93 (9th Cir. 2009) (holding that a

conflict with treatment notes is a specific and legitimate reason to reject treating

physician’s opinion). Dr. Galvas reported that epidural injections had successfully

kept Stewart’s low back pain under control, that there were no motor or sensory

deficits, that Stewart had a full range of motion in his extremities, full motor

strength in his upper extremities, and that at his most recent appointment before the

hearing, Stewart had reported that he was getting along well and not taking any

routine medications.

      The ALJ also reasonably gave little weight to Dr. Galvas’s opinion on the

ground that it was inconsistent with Stewart’s own testimony regarding his daily

activities. Stewart testified that he was able to garden for two hours straight, do

household chores such as vacuuming, ride a bike, and cut firewood with a

chainsaw for up to three hours in a day, with rests. Given the medical record and

Stewart’s testimony, substantial evidence supported the ALJ’s decision to give

little weight to Dr. Galvas’s opinion regarding Stewart’s functional limitations.

      1
        The ALJ acknowledged that Dr. Galvas provided several opinions, and
reasonably gave more weight to the 2012 opinion, which was more recent and
which set forth more restrictive limitations than the March 2009 opinion.

                                           3
      The ALJ provided specific, clear and convincing reasons supported by

substantial evidence in the record to discredit Stewart’s subjective complaints

regarding the intensity, persistence and limiting effects of his symptoms. The ALJ

specifically noted the medical evidence, including Stewart’s improvement

following his epidural injections, his positive physical therapy treatment and

Stewart’s testimony regarding his daily activities. See Tommasetti v. Astrue, 533

F.3d 1035, 1040 (9th Cir. 2008) (finding that claimant’s response to conservative

treatment undermined his reports regarding the disabling nature of his pain); Curry

v. Sullivan, 925 F.2d 1127, 1130 (9th Cir. 1991) (concluding that claimant’s

testimony about her daily activities, including taking care of personal needs,

preparing easy meals, doing light housework and shopping for groceries, may be

seen as inconsistent with the presence of a disabling condition).

       Finally, the ALJ reasonably incorporated all the limitations he found credible

into his hypothetical to the vocational expert. Although Stewart argues for a

different reading of the record, the ALJ’s interpretation of the evidence was rational

and should be upheld. See Tommasetti, 533 F.3d at 1038 (“The court will uphold

the ALJs conclusion when the evidence is susceptible to more than one rational

interpretation.”); see also Magallanes v. Bowen, 881 F.2d 747, 756–57 (9th Cir.




                                          4
1989) (finding that a proper hypothetical need only include those restrictions that

are supported by substantial evidence).

      AFFIRMED.




                                          5